Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The Amendment filed January 4, 2022 has been entered.  Claims 1-13 are pending in this application and examined herein.

Rejections – 35 U.S.C. 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sexton et al. (U.S. Patent 4,316,572), alone or in view of the Murray et al. article in Volume 2 of the ASM Handbook (“Murray”).
This rejection is for reasons set forth in item no. 4 of the Office Action of October 4, 2021.  The amendment to claim 1 does not materially affect any statements made in the prior Office Action.  Claims 2-13 have not been amended since the time of that Office Action.  For reasons previously stated, the disclosure of Sexton et al. is held to create a prima facie case of obviousness of a process as presently claimed, or at a minimum the combined disclosures of Sexton et al. and Murray et al. would have suggested a method as claimed to one of ordinary skill in the art.
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9.757,810. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of reasons indicated in item no. 6 of the Office Action of October 4, 2021.  The amendment to claim 1 does not materially affect any statements made in the prior Office Action, and claims 2-13 have not been amended since the time of that Office Action.

			Response to Arguments
In a response filed January 4, 2022, Applicant argues that the limitation in claim 1 of c > b > c/15 (with c and b being the amounts of phosphorus and boron, respectively) serves to distinguish the instant claims from the prior art.  Specifically, Applicant states that Sexton fails to disclose the claimed relationship between boron and phosphorus, and provides an example of an embodiment of Sexton that would not be within the claimed range.  In response, the examiner’s position is it is well-settled that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) or In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the present case, a significant overlap exists between the ranges disclosed in Sexton col. 3, ll. 6-20 and the ranges of elements recited in the instant claims.  Further, numerous embodiments of those prior art ranges would fall within the scope of at least claim 1, as well as dependent claims 4-7.  Specifically, B and P are present in the prior art in ranges from 0-16 and 0-22% respectively, and numerous embodiments within those ranges would meet the equation recited in claim 1.  In addition, it is noted that the total of B, Si and P in Sexton col. 3, ll. 15-17 is 16-24 atom%, while in present claim 1 
Applicant further argues that the present specification indicates some unexpected advantage to the above-noted relationship between P and B, with respect to lengths of brazing foil and variations in thickness.  However, nothing in the specification as filed provides data specific to those parameters, i.e. the specification does not indicate what particular differences would occur when practicing the claimed process using amounts of P and B within the claimed relationship versus amounts outside that relationship.
With respect to the nonstatutory double patenting rejection, Applicant states that this rejection “will be addressed, if it still remains, when the Examiner confirms that the pending claims are allowed.  The Examiner notes that the present Action is a Final Rejection. Therefore a complete response to this Action should either include a proper Terminal Disclaimer with respect to Applicant’s prior patent or a convincing argument why one should not be required in the present case.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	March 9, 2022